UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ALABAMA

SOUTHERN DIVISION
IN RE: )
)
Shirley Walton, ) CASE NO. 19-04601-DSC-13
Debtor(s). )

MOTION FOR APPROVAL OF COMPROMISE

The Debtor, by and through her attorney of record, hereby moves this Court to
approve a compromise between Shirley Walton and GEICO and in support thereof states
as follows:

1. On July 8, 2020, the Debtor was involved in an automobile accident wherein her

2014 Hyundai Accent was declared a total loss.

2. The Debtor scheduled Title Max as a secured creditor on the

same 2014 Hyundai Accent.

3. GEICO has agreed to settle the total loss of the vehicle with a payment in the

amount of $6,659.63 (see attached letter).

4. The current approximate debt owed to Title Max is $5,873.00.

5. The Debtor claimed an exemption in the amount of $1,152.00 on the 2014

Hyundai Accent pursuant to her Schedule C.

WHEREFORE, the Debtor respectfully moves this Court to approve a compromise
between the Debtor and GEICO and issue an order approving the payment of $6,659.63
to the Chapter 13 Trustee, pursuant to the parties’ settlement agreement, and to direct the
Chapter 13 Trustee to apply the payment to the claim filed for Title Max and a payment
in the amount of $786.63 to the Debtor representing exempt funds.

 

OF COUNSEL:

C. Taylor Crockett, P.C.
2067 Columbiana Road
Birmingham, AL 35216
Telephone: (205) 978-3550

 
CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above and foregoing was
served upon the party listed below and on the attached matrix by electronic filing and/or
by placing a copy in the U.S. Mail first-class postage prepaid this the iQ day of
August, 2020.

Bradford W. Caraway
Chapter 13 Trustee
P.O. Box 10848
Birmingham, AL 35202

 

 
Date

Accident Date
Claim Number
Company
Vehicle

VIN

Dear: Ladarryl Banks,

TOTAL LOSS SETTLEMENT EXPLANATION

July 14, 2020

July 8, 2020

867658611 0000 001

GEICO Casualty Company

2014 HYUNDAI Accent GLS Automatic
KMHCT4AE1EU667189

This is a brief explanation of your claim settlement:

Base Value
Condition Adjustment
Pre Tax Adjustment
Tax

Total Value

$7,323.00
$0.00
$0.00
$320.38

$7 643.38

State and Local Regulatory Fees $16.25

Post Tax Adjustment
Less Deductible

Less Percent Negligent
Less Retention Amount

Net Settlement Amount
Towing Charges
Storage Charges

State law requires that owners of total loss or salvage motor vehicles apply for a salvage certificate within 10

$0.00
$1,000.00
0% $0.00
$0.00
$6,659.63
$0.00
$0.00

days after a total loss settlement.

Does Apply
O

Any state sales tax due the owner through replacement of the vehicle will be considered when notice is given

Does Not Apply
|

and purchase invoice presented.

Does Apply
CO

Adjuster Tyler Morehead

Customer's Signature

Does Not Apply
i

Telephone No. 504-206-3361

 

CL-30 (10-13)
Label Matrix for local noticing
1126-2

Case 19-04601-DSC13

NORTHERN DISTRICT OF ALABAMA
Birmingham

Wed Aug 12 15:09:29 CDT 2020

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541-1021

CRNA
P.O. Box 6497
Sioux Falls, SD 57117-6497

Capital One Auto Finance, a division of Capi
P.O. Box 4360
Houston, TX 77210-4360

Capital One/WMT
P.O. Box 30285
Salt Lake City, UT 84130-0285

Comenity Bank/Chadwicks
Bankruptcy Dept.
P.O. Box 182789
Columbus, OH 43218-2789

Credit One Bank
P.O, Box 98875
Las Vegas, NV 89193-8875

Fingerhut /Webbank
6250 Ridgewood Road
Saint Cloud, MN 56303-0820

(p) HOME POINT FINANCIAL CORPORATION
11511 LUNA ROAD

2ND AND 3RD FLOOR

FARMERS BRANCH TX 75234-6451

LVNV Funding

c/o Resurgent Capital Services
P.O, Box 1269

Greenville, SC 29602-1269

Capital One Auto Finance, a division of Capi
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118-7901

U. §, Bankruptcy Court

Robert S$. Vance Federal Building
1800 5th Avenue North
Birmingham, AL 35203-2111

Capital One
P.O. Box 30285
Salt Lake City, UT 84130-0285

Capital One Bank (USA), N.A.

by American InfoSource as agent
PO Box 71083

Charlotte, NC 28272-1083

Colony/Ginnys
1112 7th Ave
Monroe, WI 53566-1364

Comenity Bank/LaneBryant
Bankruptcy Dept.
P.O. Box 182789
Columbus, OH 43218-2789

Easy Money Cash Centers
210B Midfield Street
Birmingham, AL 35228-2221

First Premier Bank
P. 0. Box 5524
Sioux Falls, SD 57117-5524

(p} JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD MN 56302-7999

LVNV Funding, LLC
Resurgent Capital Services
PO Box 10587

Greenville, SC 29603-0587

Home Point Financial Corporation
Sottile & Barile, LLC

394 Wards Corner Road, Ste. 180
Loveland, OH 45140-8362

CB Indigo/GF
P.O. Box 4499
Beaverton, OR 97076-4499

Capital One Auto Finance
P.O. Box 259407
Plano, TX 75025-9407.

Capital One, N.A.

c/o Becket and Lee LLP
PO Box 3001

Malvern PA 19355-0701

Colony/Midnight Vivt
1112 7th Ave
Monroe, WI 53566-1364

Credit First NA/Firestone
P.O. Box 81083
Cleveland, OH 44181

Edfinancial Services
120 N Seven Oaks Drive
Knoxville, TN 37922-2359

Ginny's

c/o Creditors Bankruptcy Service
P.O. Box 800849

Dallas, TX 75380-0849

Kohl’ s/Capital One
P.O. Box 3115
Milwaukee, WI 53201-3115

Midland Funding LLC
PO Box 2011
Warren, MI 48090-2011
Midland Funding LLC
PO Box 2037
Warren, MI 48090-2037

PNC Mortgage
P.O. Box 8703
Dayton, OH 45401-3703

Quantum3 Group LLC as agent for
Comenity Bank

PO Box 788

Kirkland, WA 98083-0788

SYNCB/JC Penney
P.O. Box 965007
Orlando, FL 32896-5007

(p) TMX FINANCE LLC FORMERLY TITLEMAX
15 BULL STREET

SUITE 200

SAVANNAR GA 31401-2686

C Taylor Crockett
2067 Columbiana Road
Birmingham, AL 35216-2139

Midland Funding, LLC
320 East Big Beaver Rd #300
Troy, MI 48083-1271

(p}PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

SYNCB/Belk
P.O. Box 965005
Orlando, FL 32896-5005

Stephens Millirons, P.C.
P.O. Box 307
Huntsville, AL 35804-0307

credit first na
po box 818011
cleveland, OH 44181-8011

Shirley Walton
5164 Meadow Lake Trail
Bessemer, AL 35020-8125

Midnight Velvet

c/o Creditors Bankruptcy Service
P.O. Box 800849

Dallas, TX 75380-0849

Premier Bankeard, Lic

Jefferson Capital Systems LLC Assignee
Po Box 7999

Saint Cloud Mn 56302-7999

SYNCB/Care Credit
P.O. Box 965036
Orlando, FL 32896-5036

Swiss Colony

Attn: Credit Department
1112 7th Avenue

Monroe, WI 53566-1364

(p) CHAPTER 13 STANDING TRUSTEE
ATIN BRADFORD W CARAWAY

PO BOX 10848

BIRMINGHAM AL 35202-0848

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).

Home Point Financial Corp
11511 Luna Rd

Suite 300

Dallas, TX 75234

Portfolio Recovery Associates, LLC
POB 41067
Norfolk VA 23541

(d}Home Point Financial Corporation
11511 Luna Road, Suite 300
Farmers Branch, TX 75234

Title Max of Alabama, Inc.
912 9th Ave North
Bessemer, AL 35020

Jefferson Capital Systems LLC
Po Box 7999
Saint Cloud Mn 56302-9617

Bradford W. Caraway
Chapter 13 Standing Trustee
PO Box 10848

Birmingham, AL 35202-0848

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
{d)PRA Receivables Management, LLC End of Label Matrix

PO Box 41021 Mailable recipients 46
Norfolk, VA 23541-1021 Bypassed recipients i

Total 4]
